Title: James Hamilton to Jared Ingersoll, 8 July 1762
From: Hamilton, James
To: Ingersoll, Jared


Governor Hamilton of Pennsylvania and Jared Ingersoll had become friends while both were in England in 1758–59, and they corresponded occasionally thereafter. The letter from which an extract is printed below deals chiefly with the threatened settlement by the Connecticut Susquehannah Company on lands within the charter boundaries of Pennsylvania which agents of the company had bought from the Indians at Albany in 1754. Near the end occurs a paragraph which so well illustrates the feelings of proprietary leaders in Pennsylvania towards Franklin and his English mission that it merits inclusion here as a summary statement of their attitude.
 
Philadelphia July 8th 1762
  * * * * * * *
Your Friend Mr. Franklin, and mine if he pleases, (for it will much depend on himself) is dailey expected from England. I cannot find that his five years negotiation at a vast expence to the province, hath answered any other purpose with respect to the publick, than to get every point that was in controversy, determined against them. Yet what is this to Mr. Franklin? Hath it not afforded him a life of pleasure, and an opportunity of displaying his talents among the virtuosi of various kingdoms and nations? and lastly hath it not procured for himself the Degree of Doctor of Laws, and for the modest and beautiful Youth, his son, that of master of Arts, from one of our most famous universities? Let me tell you, those are no small acquisitions to the public, and therefore well worth paying for.
  * * * * * * *
